DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin K. Murray on 1/8/2022.
The application has been amended as follows: 

Claim 11, line 3, “liquefied gas” has been changed to –a liquefied gas--.

Claim 11, line 6, “liquefied gas” has been changed to –the liquefied gas--.

Claim 11, line 11, “liquefied gas” has been changed to –the liquefied gas--.

Claim 11, line 14, “liquefied gas” has been changed to –the liquefied gas--.

Claim 11, line 16, “product gas” has been changed to –a product gas--.

Claim 11, line 19, the term, –a second— has been entered before the limitation, “waste gas” to read “a second waste gas”.



Claim 12, line 12, “product gas” has been changed to –the product gas--.

Claim 14, line 1, the number “13” has been deleted and replaced with the number –11--.

Claim 14, line 5, the limitation “waste gas” has been changed to --the waste gas--.

Claim 14, line 7, the limitation, “waste gas” has been changed to 
–the second waste gas--.

Claim 15, line 1, the number “13” has been deleted and replaced with the number –11--.

Claim 15, line 4, the limitation “waste gas” has been changed to –the waste gas--.

Claim 15, line 6, the limitation “waste gas” has been changed to 
–the second waste gas--.

Claim 18, line 1, the number “13” has been deleted and replaced with the number –11--.

Claim 18, line 3, the limitation “product gas” has been changed to –the product gas--.



--22.   (New)	The gas production system according to claim 11, wherein the second waste gas is extracted from a location within the column upper portion that is lower than where the waste gas is extracted from the column upper portion.--

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a control unit” in claim 13, as the place holder, coupled with the respective functional language “that controls an amount of cold that is provided to the first heat exchanger”, which will be interpreted as a processor and a memory, and a software program stored in a memory, or may be realized by a dedicated circuit, firmware and the like, as disclosed on pg. 16 of Applicant’s disclosure.

“extraction control unit” in claim 20, as the place holder, coupled with the functional language “that controls the gate valve to feed the liquefied gas to the branch line”, which will be interpreted as a processor and a memory, and a software program stored in a memory, or may be realized by a dedicated circuit, firmware and the like, as disclosed on pg. 16 of Applicant’s disclosure.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 11, 12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not teach the gas production system according to claim 11, comprising “an expansion turbine including an oil brake that 

Hashimoto (JP H0961052 A) teaches a gas production system (Fig. 1) including a first heat exchange unit (Fig. 1, within X is a heat exchanger 41 shown in Fig. 4) that cools a source gas (Air; see Fig. 4) that is taken in from external the gas production system (known for air to be obtained by a system), and a rectification unit (420) having one rectification column (420 is a rectifying column) for obtaining liquefied gas (liquid oxygen “Or”) by rectifying the source gas after liquefaction obtained after cooling in the first heat exchange unit (Air is shown as liquefied with reference “Al”), the gas production system comprising:
a single pressure device (Fig. 1, comprising 44 and 45) having a single pressurized container (44) to which liquefied gas (liquid oxygen “Or”) extracted from the rectification unit is supplied, a pressure line (45) configured to extract and vaporize a part of the liquefied gas in the pressurized container and return the part of the liquefied gas to the pressurized container (by way of line L17), and a second heat exchange unit (45) that is disposed in the pressure line;
a liquefied gas storage unit (420C) configured to store liquefied gas (“Or” within 420C) which is led out from the pressurized container of the pressure device.


    PNG
    media_image1.png
    582
    578
    media_image1.png
    Greyscale

Figure 1:  Fig. 1 of Hashimoto'052.

Hashimoto et al. (JP2004197981 A) teaches a gas production system (Fig. 4) including a pressure device (comprising 12 and 17) having a pressurized container (12) and second heat exchange unit (17) as well as a first heat exchange unit (3), wherein a product gas extraction line (comprising 99 and 100) configured to increase a temperature of liquefied gas (liquid oxygen within container 12) by causing liquefied gas to pass through a first heat exchange unit (3) from the liquefied gas storage unit to perform heat exchange with a source gas (air within line 29) and supply the liquefied gas as product gas (“gas O2” leaving line 100).


    PNG
    media_image2.png
    481
    727
    media_image2.png
    Greyscale

Figure 2: Hashimoto'981

Thorogood et al. (US 4,867,773) teaches a recycle source gas compressor (230) that compresses waste gas (243) that is extracted from a column upper portion (see extraction at 243 and column 227) at a most upstream side, of the rectification column; an expansion turbine (257) that expands waste gas extracted from the column upper portion.


    PNG
    media_image3.png
    460
    747
    media_image3.png
    Greyscale

Figure 3:  Fig. 2 of Thorogood

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763